DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  Applicant uses the terms “a first lateral side” and “a second lateral side”.  These should read “the first lateral side” and “the second lateral side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the control member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 	Regarding claim 12, Applicant claims “a first control member” in line 2.  It is unclear if this control member is in addition to the control member of line 4 in claim 11 or is the control member in claim 11.
	Regarding claim 13, Applicant claims “a second control member” in line 2.  It is unclear if this control member is in addition to the control member of line 4 in claim 11 or is the control member in claim 11.
 	Claim 14 is rejected under 35 U.S.C. 112(b) as it depends upon a rejected base claim and does not rectify the issue at hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 21 are rejected under 35 U.S.C. 102(a))1) as being anticipated by Engstrom (US 2018/0318101). 	Regarding claim 1, Engstrom discloses an expandable implant (10), comprising a base member (20) having a top surface (44) and a bottom surface (28) opposite the top surface; an adjustable member (22) adjustably coupled to the base member (via 48) in a non-hinged manner (figures 2-4, 38, 40) and movable between a first, collapsed position (figure 3), and a second, expanded position (figures 38, 40), wherein the adjustable member has a top surface (30) and a bottom surface (44) opposite the top surface; a control assembly (48) coupled to the base member and the adjustable member and configured to cause relative movement between the base member and the adjustable member (¶142-143), wherein the control assembly comprises a control shaft (98) and at least one control member (124) threadingly received on the control shaft (53 and 54 are via 232 and 266), wherein the at least one control member is rotatably fixed relative to the adjustable member (part 52 via 186 and 56/58, ¶96) and rotates relative to the base member as the adjustable member moves from the first, collapsed position to the second, expanded position (¶142-143, figures 38, 40); a first lateral side (16) extending along a length of the implant; a second lateral side (18), opposite the first lateral side, extending along the length of the implant; wherein the top surface of the adjustable member and the bottom surface of the base member define a height (figures 3, 40); wherein movement of the of the adjustable member from the first position to the second position results in a change in height at the first lateral side and a change in height at the second lateral side, wherein the change in the height at the first lateral side is different than the change in the height at the second lateral side when the implant is moved from the first position to the second position (figures 38, 40, ¶142-143).
 	Regarding claim 2, Engstrom discloses the implant height at the first lateral side is substantially equal to the implant height at the second lateral side when the implant is in the first, collapsed position (figure 3). 	Regarding claim 3, Engstrom discloses rotation of the control shaft causes relative movement of the adjustable member relative to the base member (¶142-144). 	Regarding claim 4, Engstrom discloses the at least one control member comprises a first control member (52) received on the control shaft and configured to be received within a first control channel (56) on the adjustable member and a second control member (the other 52) received on the control shaft and configured to be received within a second control channel (58) on the adjustable member (22, figure 6).
 	Regarding claim 6, Engstrom discloses the first control member moves towards the second control member along the control shaft in response to the control shaft being turned in a first direction (¶144); and wherein the first control member moves away from the second control member along the control shaft in response to the control shaft being turned in a second direction (¶144). 	Regarding claim 21, Engstrom discloses the control shaft is translationally fixed relative to the base member (figures 2-6, 38, 40, ¶80).

Claims 8-10 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2021/0137699).
 	Regarding claim 8, Jang et al. disclose an expandable implant (1c), comprising a base member (120c) comprising a guide groove (see figure below); an adjustable member (110c) adjustably coupled to the base member and movable between a first, collapsed position (¶60 “unexpanded status”), and a second, expanded position (¶60, “expanded status”), the adjustable member comprising a guide rail (113c) slidably received by the guide groove such that the guide rail moves within the guide groove as the adjustable member is moved from the first, collapsed position to the second, expanded position (¶60), wherein the guide rail and the guide groove are arcuate and elongated in shape (figure 9) and have substantially the same radii of curvature along their respective lengths (figure 9); wherein the adjustable member moves in a non-linear manner (in the direction of A4 which is non-linear) relative to the base member from the first, collapsed position to the second, expanded position (figure 9).
 	Regarding claim 9, Jang et al. disclose the base member comprises a top surface (see figure below) and a bottom surface (see figure below) opposite the top surface; wherein the adjustable member has a top surface (see figure below) and a bottom surface (see figure below) opposite the top surface; wherein the bottom surface of the base member is substantially parallel to the top surface of the adjustable member in the first, collapsed position (figure 7 in view of ¶59).
 	Regarding claim 10, Jang et al. disclose the bottom surface of the base member forms a first angle (see figure below) with the top surface of the adjustable member in the second, expanded position, wherein the first angle is greater than 0 degrees (see figure below).
 	Regarding claim 22, Jang et al. disclose the guide rail comprises at least one first guide rail (113c) positioned on a front (see figure below) of one of base member and the adjustable member and at least one second guide rail (113c on the opposite side) positioned on a rear (see figure below) of the one of the base member and the adjustable member, and wherein the guide groove comprises at least one first guide groove (the groove in the “front”) positioned on a front of the other of the base member and the adjustable member and at least one second guide groove (the groove in the “rear”) positioned on a rear of the other of the base member and the adjustable member (figure 9 in view of ¶59 and figures 4, 7).


    PNG
    media_image1.png
    504
    743
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 2018/0318101) in view of Faulhaber (US 2017/0172756).
 	Regarding claim 7, Engstrom discloses the claimed invention except for the control shaft is secured using a cam screw, wherein the cam screw has a cam portion configured to engage the control shaft. 	Faulhaber teaches an expandable implant (figures 14-18) which uses a cam screw (224) having a cam portion (top head portion of 224) which is configured to engage a shaft member (222, figures 14-16, 18 and §58) as it blocks rotation of the shaft member after final placement and retains the shaft in its final position (458).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Engstrom to include a cam screw as taught by Faulhaber et al. as the cam screw blocks rotation of the shaft member after final placement and retains the shaft in its final position. Thereby acting as a stop member to keep the implant in the specified position.

 	Claim 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 2018/0318101) in view of Seifert et al. (US 2017/0014244).
 	Regarding claim 15, Engstrom discloses an expandable implant (10), comprising a base member (20), comprising a first body portion; an adjustable member (22) comprising a second body portion; wherein the adjustable member is adjustably coupled to the base member in a non-hinged manner (figures 2-4, 38, 40) and moves non-linearly with respect to the base member between a first, collapsed position (figure 3), and a second, expanded position (figures 38, 40), wherein during movement of the adjustable member relative to the base member a first height at a first lateral side (16) of the implant changes and a second height at a second lateral side (18) of the implant changes (figures 38, 40); and a control assembly (48) comprising a control shaft (98) and a control member (124/126) threadingly received on the control shaft (53/54 via 232 and 266), wherein rotation of the control shaft causes relative movement of the adjustable member relative to the base member (¶142-144); wherein the control member is received within a control channel (56/58) in the adjustable member such that the control member is rotatably fixed relative to the adjustable member (¶96), and wherein the control member is configured to rotate relative to the base member (¶142-144).
 	Engstrom fails to expressly teach or disclose the base member having a first transverse plate portion configured to receive an anchoring member and the adjustable member having a second transverse plate portion configured to receive an anchoring member.
 	Seifert et al. disclose an expandable implant (600, figure 12A) having a base member (604) with a first transverse plate portion (660, figure 12A) configured to receive an anchoring member (e.g. 663) and an adjustable member (602) having a second transverse plate portion (648, figure 12A) configured to receive an anchoring member (e.g. 651) as the transverse plate portion provides additional fixation places for the implant to secure to the target location along with the ability resist backout of the implant from the implantation site.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Engstrom to include the base member and adjustable member to have transverse plate portions as taught by Seifert et al. as the plate portions provide additional fixation places for the implant to secure to the target location along with the ability resist backout of the implant from the implantation site.
 	Regarding claim 16, Engstrom discloses the first lateral side (16) extending along a length of the implant; the second lateral side (18), opposite the first lateral side, extending along the length of the implant; wherein the adjustable member has a top surface (30) and the base member has a bottom surface (28); wherein the top surface of the adjustable member and the bottom surface of the base member define an implant height (figure 3); wherein the implant height at the first lateral side is greater than the implant height at the second lateral side when the implant is in the second, expanded position (figures 38, 40).
 	Regarding claim 17, Engstrom discloses the top surface of the adjustable member and the bottom surface of the base member are substantially parallel in the first, collapsed position (figure 3).
 	Regarding claim 19, Engstrom in view of Seifert et al. disclose a plurality of anchoring members (663, 651 of Seifert), including the anchoring member (figure 12a of Seifert).
 	Regarding claim 20, Engstrom in view of Seifert et al. disclose the anchoring member (663, 651 of Seifert), wherein the anchoring member is secured using a retention screw (656/666), wherein the retention screw has a flat portion (see figure below) and a rounded shoulder portion (see figure below).

    PNG
    media_image2.png
    328
    457
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775